Citation Nr: 1312319	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-44 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus with erectile dysfunction.  

2.  Entitlement to service connection for a bilateral hand disorder, inclusive of peripheral neuropathy, to include as secondary to service-connected diabetes mellitus with erectile dysfunction.  

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION


The Veteran served on active duty from October 1962 to October 1965, to include service in Vietnam.  

This case comes before the Board of Veterans' Appeals on appeal from a rating decision entered in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, denying service connection for hypertension, and a bilateral hand disorder and a rating decision of October 2010, granting service connection for PTSD and assigning a 30 percent rating therefor, effective from October 2008.  

The Veteran previously sought to appear at RO and/or Board hearings with respect to one or more of the issues on appeal, but he withdrew those requests in written communications received by VA in April 2011 and September 2012.  No other request for a hearing remains pending.  

The issues of the Veteran's entitlement to service connection for diabetic retinopathy and a shoulder disorder are raised through his February 2012 submission to the RO.  Those issues have not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim for an initial rating in excess of 30 percent for PTSD was addressed by the RO in a statement of the case in December 2011.  Subsequent thereto, the RO added additional VA treatment records to the virtual claims folder of the Veteran, which include entries dated subsequent to December 2011 and which are pertinent to his PTSD and its severity.  As the claim is being remanded for additional development, the AMC/RO should undertake initial consideration of these items of evidence.  See 38 C.F.R. §§ 19.31, 19.37 (2012).  In addition, given that the Veteran was last afforded a VA examination for evaluation of his PTSD in 2010, obtaining updated medical data as to its current status is deemed advisable.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).  

By this appeal, the Veteran also seeks service connection on a direct or secondary basis for hypertension and a bilateral hand disorder.  Among the arguments advanced as a basis for a grant of service connection is the Veteran's allegation that each claimed disorder is secondary to his service-connected diabetes mellitus.  To date, development undertaken by VA has included the conduct of VA medical examinations in February 2010 and June 2011 and accompanying medical opinions to the effect that the Veteran's hypertension was not "related to" or aggravated by his diabetes mellitus, but without sufficient rationale for those opinions.  A VA internal medical examination in June 2011 yielded no diagnosis pertinent to a disorder of either hand, but no diagnosis thereof was specifically excluded and it is of note that bilateral hand pain was reported on a VA rheumatology consult in February 2011, findings from which yielded a diagnostic assessment of "trigger finger" due to poor diabetes control and limited mobility caused by diabetes.  

A disability will be service connected when that disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2012).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2012).  Judicial precedent is to the effect that "not due to," "not cause by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'"). 

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Id.  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123. 

On the basis of the foregoing, remand for further VA medical examination and opinion as to the nature and etiology of the Veteran's claimed hypertension and bilateral hand disorder, particularly as to the relationship of each to service-connected diabetes mellitus, is necessitated.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).

Accordingly, this case is REMANDED for the following actions:

1.  Obtain for inclusion in the Veteran's VA claims folder any and all pertinent VA treatment records not already contained in his actual or virtual file.  

2.  Thereafter, afford the Veteran a VA medical examination in order to assess the nature and etiology of his hypertension.  The claims folder should be made available to the VA examiner in conjunction with the examination.  That examination should entail a complete medical history, clinical evaluation, and all pertinent diagnostic testing.  All relevant diagnoses should be fully set forth. 

Upon completion of the above, the VA examiner should be asked to address the following questions in detail, providing a rationale for each opinion furnished: 

a)  Is it at least as likely as not (50 percent or greater probability) that any currently existing hypertension of the Veteran originated in service or is otherwise related to his military service or any event occurring therein?

b)  Is it at least as likely as not that the Veteran's hypertension was present within the one-year period immediately following his discharge from service in October 1965, and, if so, how and to what degree was any such hypertension manifested? 

c)  Is it at least as likely as not (50 percent or greater probability) that service-connected diabetes mellitus either caused or aggravated the Veteran's hypertension?  If it is determined that the Veteran's hypertension was worsened by a service-connected disorder, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, causation, or aggravation as against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The VA examiner is further informed that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

3.  Afford the Veteran a VA neurological examination in order to assess the nature and etiology of his claimed bilateral hand disorder, to include peripheral neuropathy.  The claims folder should be made available to the VA examiner in conjunction with the examination.  That examination should entail a complete medical history, clinical evaluation, and all pertinent diagnostic testing.  All relevant diagnoses should be fully set forth. 

Upon completion of the above, the VA examiner should be asked to address the following questions in detail, providing a rationale for each opinion furnished: 

a)  Is it at least as likely as not (50 percent or greater probability) that any currently existing bilateral hand disorder of the Veteran originated in service or is otherwise related to his military service or any event occurring therein, including presumed Agent Orange exposure in Vietnam?

b)  Is it at least as likely as not that any organic disease of the nervous system affecting either hand of the Veteran was present within the one-year period immediately following his discharge from service in October 1965, and, if so, how and to what degree was any such disease manifested? 

c)  Is it at least as likely as not (50 percent or greater probability) that service-connected diabetes mellitus either caused or aggravated any indicated disorder of either hand, to include peripheral neuropathy?  If it is determined that any indicated disorder of either hand was worsened by a service-connected disorder, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, causation, or aggravation as against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The VA examiner is further informed that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

4.  Afford the Veteran a VA psychological or psychiatric examination in order to assess the nature and severity of his service-connected PTSD.  The claims folder should be made available to the VA examiner in conjunction with the examination and the VA examiner should indicate in his/her report whether in fact the claims folder was received and reviewed.  That examination should entail a complete medical and psychiatric history, mental status evaluation, and all pertinent diagnostic testing.  All relevant diagnoses should be fully set forth and the VA examiner should  assign a score on the Global Assessment of Functioning Scale on the basis of the Veteran's PTSD and any related entity.  

5.  Lastly, readjudicate the issues on appeal, to include specific consideration of the claim for initial rating for PTSD on the basis of the evidence added to the record since issuance of the statement of the case relating thereto in December 2011.  If any benefit sought on appeal continues to be denied, the Veteran must be provided with a supplemental statement of the case, followed by an appropriate period of time for a response.  The case should then be returned to the Board for further review. 

No action by the Veteran is required until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



